DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on July 22, 2022.
Claims 21-40 are pending.
Claims 1-20 have been canceled.

Response to Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claims 21 and 34 recite generating updated program source code by comparing the program output goal to the output of the original program source code,
wherein the updated program source code, when evaluated, outputs the program output goal.
The limitation of generating updated program source code by comparing the program output goal to the output of the original program source code, wherein the updated program source code, when evaluated, outputs the program output goal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “generating” in the context of this claim encompasses the user manually generating updated program source code by comparing the program output goal to the output of the original program source code, wherein the updated program source code, when evaluated, outputs the program output goal. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements – receiving a program output goal including user modifications to an output of an original program source code, transmitting an update indication to a client computing device, a computing device, a client computing device, one or more processors and one or more memories. The “receiving” and “transmitting” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data. See MPEP 2106.05(g). The computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving a program output goal including user modifications to an output of an original program source code and transmitting an update indication to a client computing device amount to gathering data and/or outputting data which cannot provide an inventive concept. The additional elements of a computing device, a client computing device, one or more processors and one or more memories amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 22 and 35 recite wherein the computing device is a public cloud computing device or a private cloud computing device.
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements – wherein the computing device is a public cloud computing device or a private cloud computing device. The computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, The additional elements of  wherein the computing device is a public cloud computing device or a private cloud computing device amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 23 and 36 recite wherein the client computing device is a mobile computing device or a desktop computing device.
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements – wherein the client computing device is a mobile computing device or a desktop computing device. The computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, The additional elements of wherein the client computing device is a mobile computing device or a desktop computing device amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 24-26 and 37-39 are directed to an abstract idea without significantly more. Claims 24 and 37 recite wherein generating the updated program source code includes updating an intermediate file or database. Claims 25 and 38 recite wherein generating the updated program source code includes evaluating a lens that customizes the generating of the updated program source code. Claims 26 and 39 recite wherein generating the updated program source code includes detecting an ambiguous updated program source code. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Claims 24-26 and 37-39 do not recite any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception.
Claims 27 and 40 recite causing the program output goal to be displayed in a graphical user interface in response to the transmitting of the update indication.
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements – causing the program output goal to be displayed in a graphical user interface in response to the transmitting of the update indication. The “causing” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of causing the program output goal to be displayed in a graphical user interface in response to the transmitting of the update indication amount to gathering data and/or outputting data which cannot provide an inventive concept. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 28 recites receiving a user modification of the output of the original program source code.
The limitation of receiving a user modification of the output of the original program source code, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “receiving” in the context of this claim encompasses the user receiving a user modification of the output of the original program source code. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements – displaying, via the graphical user interface, an output of an original program source code, receiving, in response to transmitting the user modification to a remote computing device, an update indication and a remote computing device. The “displaying” and “receiving” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data. See MPEP 2106.05(g). The computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of displaying, via the graphical user interface, an output of an original program source code, receiving, in response to transmitting the user modification to a remote computing device, an update indication amount to gathering data and/or outputting data which cannot provide an inventive concept. The additional elements of a remote computing device amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 29 recites wherein transmitting the user modification to the remote computing device is based on an occurrence of an event in the graphical user interface. 
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements – wherein transmitting the user modification to the remote computing device is based on an occurrence of an event in the graphical user interface. The “transmitting” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of wherein transmitting the user modification to the remote computing device is based on an occurrence of an event in the graphical user interface amount to gathering data and/or outputting data which cannot provide an inventive concept. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 30 recites wherein transmitting the user modification to the remote computing device includes transmitting the user modification to the remote computing device as an Hypertext Markup Language payload via JavaScript. 
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements – wherein transmitting the user modification to the remote computing device includes transmitting the user modification to the remote computing device as an Hypertext Markup Language payload via JavaScript. The “transmitting” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of wherein transmitting the user modification to the remote computing device includes transmitting the user modification to the remote computing device as an Hypertext Markup Language payload via JavaScript amount to gathering data and/or outputting data which cannot provide an inventive concept. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 31 recites continuously redisplaying the output of the original program source code in response to the user modification of the output of the original program source code, wherein the redisplayed output of the original program source code includes the user modification. 
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements – continuously redisplaying the output of the original program source code in response to the user modification of the output of the original program source code, wherein the redisplayed output of the original program source code includes the user modification. The “redisplaying” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of continuously redisplaying the output of the original program source code in response to the user modification of the output of the original program source code, wherein the redisplayed output of the original program source code includes the user modification amount to gathering data and/or outputting data which cannot provide an inventive concept. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 32 recites in response to receiving an indication of ambiguity with respect to the user modification of the output, displaying a menu previewing a plurality of edits to the original program source; receiving a user selection of one of the edits; and transmitting an indication of the user selection to the remote computing device.
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements – in response to receiving an indication of ambiguity with respect to the user modification of the output, displaying a menu previewing a plurality of edits to the original program source; receiving a user selection of one of the edits; and transmitting an indication of the user selection to the remote computing device. The “receiving”, “displaying”, “receiving” and “transmitting” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of in response to receiving an indication of ambiguity with respect to the user modification of the output, displaying a menu previewing a plurality of edits to the original program source; receiving a user selection of one of the edits; and transmitting an indication of the user selection to the remote computing device amount to gathering data and/or outputting data which cannot provide an inventive concept. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 33 recites reverting the user modification from the output of the original program source code. 
The limitation of reverting the user modification from the output of the original program source code, when evaluated, outputs the program output goal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “reverting” in the context of this claim encompasses the user manually reverting the user modification from the output of the original program source code. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements – receiving an undo selection from a user. The “receiving” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data. See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving an undo selection from a user amount to gathering data and/or outputting data which cannot provide an inventive concept. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Information Disclosure Statement
The information disclosure statement filed July 20, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because reference #3 and #4 under Non-Patent Literature Documents named “Processing” and “ThingLab” do not contain a date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 27, 34-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Aaron Bohannon et al. (“Boomerang: Resourceful Lenses for String Data”, Jan 2008) in view of Nelson et al. (US 2018/0088930).

With respect to Claim 21, Aaron Bohannon et al. disclose:
receiving, in a computing device, a program output goal including user modifications to an output of an original program source code; (receiving an updated output (program output goal) from a computed output (output of an original program source code), 1. Introduction, Paragraphs 1-3)
generating updated program source code by comparing the program output goal to the output of the original program source code, (calculating backwards (comparing) from an updated output and a computed output to find a correspondingly updated input (updated program source code), 1. Introduction, lines 1-4) 
wherein the updated program source code, when evaluated, outputs the program output goal; (a function mapping an updated output together with an original input to an appropriately updated version of the input (updated program source code), 1. Introduction, Paragraph 3, lines 1-10)
Aaron Bohannon et al. do not explicitly disclose:
and transmitting an update indication to a client computing device.
However, Nelson et al. disclose:
and transmitting an update indication to a client computing device. (pushing a code update to client devices, Paragraph 38)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nelson et al.  into the teaching of Aaron Bohannon et al. to include transmitting an update indication to a client computing device in order to have a central location where code updates can be stored and pushed to client devices that are associated with the code update. (Nelson et al., Paragraph 38)

With respect to Claim 22, all the limitations of Claim 21 have been addressed above; and Aaron Bohannon et al. do not disclose:
wherein the computing device is a public cloud computing device or a private cloud computing device.
However, Nelson et al. disclose:
wherein the computing device is a public cloud computing device or a private cloud computing device. (computing environment may be a cloud computing resource (public/private), Paragraph 18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nelson et al.  into the teaching of Aaron Bohannon et al. to include wherein the computing device is a public cloud computing device or a private cloud computing device in order to have a central location where code updates can be stored and pushed to client devices that are associated with the code update. (Nelson et al., Paragraph 38)

With respect to Claim 23, all the limitations of Claim 21 have been addressed above; and Aaron Bohannon et al. do not explicitly disclose:
wherein the client computing device is a mobile computing device or a desktop computing device.
However, Nelson et al. disclose:
wherein the client computing device is a mobile computing device or a desktop computing device. (client device can be a computer system in the form of a desktop computer, a laptop computer, personal digital assistants, cellular telephones, etc., Paragraph 18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nelson et al.  into the teaching of Aaron Bohannon et al. to include wherein the client computing device is a mobile computing device or a desktop computing device for reasons of design choice of the developer. 

With respect to Claim 24, all the limitations of Claim 21 have been addressed above; and Aaron Bohannon et al. further disclose:
wherein generating the updated program source code includes updating an intermediate file or database. (performing bidirectional transformations on databases, Abstract, Paragraph 2, lines 1-13)

With respect to Claim 25, all the limitations of Claim 21 have been addressed above; and Aaron Bohannon et al. further disclose:
wherein generating the updated program source code includes evaluating a lens that customizes the generating of the updated program source code. (using a lens to an “update translator” that takes an input together with an updated output and produces a new input that reflects the update (customizes), Abstract, Paragraph 1, lines 1-5)

With respect to Claim 27, all the limitations of Claim 21 have been addressed above; and Aaron Bohannon et al. further disclose:
further comprising:
causing the program output goal to be displayed in a graphical user interface in response to the transmitting of the update indication. (executing the newly updated program that has been bidirectionally transformed, 1. Introduction, Paragraphs 1-3)

Claims 34-38 and 40 are system claims corresponding to the method claims above (Claims 21-25 and 27) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 21-25 and 27.

Claims 26 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Aaron Bohannon et al. (“Boomerang: Resourceful Lenses for String Data”, Jan 2008) in view of Nelson et al. (US 2018/0088930) and in further view of Gao et al. (US 2017/0337112).

With respect to Claim 26, all the limitations of Claim 21 have been addressed above; and Aaron Bohannon et al. and Nelson et al. do not disclose:
wherein generating the updated program source code includes detecting an ambiguous updated program source code.
However, Gao et al. disclose:
wherein generating the updated program source code includes detecting an ambiguous updated program source code. (for each change, determining a portion (updated program source code) can include related ambiguous statements, Paragraphs 27, 44 and 45)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nelson et al.  into the teaching of Aaron Bohannon et al. and Nelson et al. to include wherein generating the updated program source code includes detecting an ambiguous updated program source code in order to easily validate the update that a user wants to keep. (Gao et al., Paragraph 27, lines 6-10)

Claim 39 is a system claim corresponding to the method claim above (Claim 26) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 26.

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi Hayashi et al. (“A Web Service Architecture for Bidirectional XML Updating”, 2007) in view of Nelson et al. (US 2018/0088930).

With respect to Claim 28, Yasushi Hayashi et al. disclose:
	displaying, via the graphical user interface, an output of an original program source code; (transforming the source XML data into a “view” (displaying an output of an original program source code), 1 Introduction, Paragraph 2, lines 8-13; a user is presented with a “view” (output) which helps the user more easily and intuitively understand its meaning, 1 Introduction, Paragraph 2, lines 8-13)
	receiving, via the graphical user interface, a user modification of the output of the original program source code; (modifications are made on the view directly by editing the transformed data by the user, 1 Introduction, Paragraph 2, lines 4-13)
Yasushi Hayashi et al. do not explicitly disclose:
and receiving, in response to transmitting the user modification to a remote computing device, an update indication.
However, Nelson et al. disclose:
and receiving, in response to transmitting the user modification to a remote computing device, an update indication. (pushing a code update (user modification) to client devices, Paragraph 38; updating the repository with the code update, Paragraph 38)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nelson et al.  into the teaching of Yasushi Hayashi et al.to include receiving, in response to transmitting the user modification to a remote computing device, an update indication in order to have a central location where code updates can be stored and pushed to client devices that are associated with the code update. (Nelson et al., Paragraph 38)

With respect to Claim 29, all the limitations of Claim 28 have been addressed above; and Yasushi Hayashi e et al. further disclose:
	wherein transmitting the user modification to the remote computing device is based on an occurrence of an event in the graphical user interface. (pressing the Update button to invoke the update service, 6.2 CiteSeer, Paragraph 2, lines 1-12)

With respect to Claim 30, all the limitations of Claim 28 have been addressed above; and Yasushi Hayashi et al. further disclose:
wherein transmitting the user modification to the remote computing device includes transmitting the user modification to the remote computing device as an Hypertext Markup Language payload via JavaScript. (pressing the update button transmits the modifications in the XHTML using HTTP Get and POST commands, 4 Communication Protocol, Paragraphs 1-3 and 6.2 CiteSeer, Paragraph 2, lines 1-12)

With respect to Claim 31, all the limitations of Claim 28 have been addressed above; and Yasushi Hayashi et al. further disclose:
further comprising:
continuously redisplaying the output of the original program source code in response to the user modification of the output of the original program source code, wherein the redisplayed output of the original program source code includes the user modification. (updating and redisplaying the new view (original program source code including the user modification) to the client, 4 Communication Protocol, Paragraphs 1-3)

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi Hayashi et al. (“A Web Service Architecture for Bidirectional XML Updating”, 2007) in view of Nelson et al. (US 2018/0088930) and in further view of Romina Eramo et al. (“Managing Uncertainty in Bidirectional Model Transformations”, Oct 2015).

With respect to Claim 32, all the limitations of Claim 28 have been addressed above; and Yasushi Hayashi et al. and Nelson et al. do not disclose: 
further comprising:
in response to receiving an indication of ambiguity with respect to the user modification of the output, displaying a menu previewing a plurality of edits to the original program source; 
receiving a user selection of one of the edits; 
and transmitting an indication of the user selection to the remote computing device. 
However, Romina Eramo et al. disclose:
further comprising:
in response to receiving an indication of ambiguity with respect to the user modification of the output, (recognizing ambiguous mappings, 7. Related Work, Paragraph 2, lines 4-8) displaying a menu previewing a plurality of edits to the original program source; (interactively (displaying a menu) asking the user to resolve the ambiguous mappings, 7. Related Work, Paragraph 2, lines 4-8)
receiving a user selection of one of the edits; (user resolves the ambiguous mappings, 7. Related Work, Paragraph 2, lines 4-8)
and transmitting an indication of the user selection to the remote computing device. (updating the ambiguous mappings, 7. Related Work, Paragraph 2, lines 4-8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Romina Eramo et al.  into the teaching of Yasushi Hayashi et al. and Nelson et al. to include in response to receiving an indication of ambiguity with respect to the user modification of the output, displaying a menu previewing a plurality of edits to the original program source, receiving a user selection of one of the edits and transmitting an indication of the user selection to the remote computing device in order to give a user great control over the resolving of any ambiguous mappings during bidirectional transformations. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi Hayashi et al. (“A Web Service Architecture for Bidirectional XML Updating”, 2007) in view of Nelson et al. (US 2018/0088930) and in further view of Bienkowski et al. (US 9,063,742).

With respect to Claim 33, all the limitations of Claim 28 have been addressed above; and Yasushi Hayashi et al. and Nelson et al. do not disclose: 
further comprising:
receiving an undo selection from a user; and
reverting the user modification from the output of the original program source code.
However, Bienkowski et al. disclose:
receiving an undo selection from a user; (user selects to undo, Column 2, lines 16-32)
and reverting the user modification from the output of the original program source code. (restore different versions of a particular portion of program code by undoing a modification, etc., Column 2, lines 16-32)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bienkowski et al.  into the teaching of Yasushi Hayashi et al. and Nelson et al. to include receiving an undo selection from a user and reverting the user modification from the output of the original program source code in order give the user the ability to undo a modification quickly.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny Ung           Examiner, Art Unit 2191                                                                                                                                                                                             
August 17, 2022

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191